Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Regarding Applicant’s arguments, on Page 7 of the Remarks that Claims 1, 11 and 19 have been amended to correct minor typographical errors, examiner respectfully notes that the amendments are beyond correcting minor typographical error and notes that the amendments to Claim 1 includes further limiting the resistive element having a first terminal directly connected to the first conductor and a second terminal directly connected to  the third gate and further limiting the capacitive element having a first terminal directly connected to the third gate and a second terminal coupled to the first gate.
Applicant’s arguments, on Pages 7-9 of the Remarks toward Claims 1, 11 and 19 and dependent claims and Jeon reference are mostly directed toward the amended limitations of the first resistive element and the capacitive elements, which requires further consideration and search.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836/4/05/2021